Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 36, 43, 45-47, 49-52, 54-58 and 64-67 are pending in this application. 
Applicants’ after-final amendment of 1/13/2022 is entered.
Therefore Claims 36, 43, 45-47, 49-52, 54-58 and 64-67 are now pending for examination. 
 
In a telephone conversation with Janet Tse on 02/4/2022, an agreement was reached to amend claim 52 to place the application in condition for allowance.
Claims 36, 43, 45-47, 49-52, 54-58 and 64-67 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Janet Tse on 02/4/2022.

EXAMINER’S AMENDMENT
Amend claim    52 as follows.

Claim 52 line 1 replace -   single the peptide-with- the single peptide -.

The following is an examiner’s statement of reasons for allowance:

Applicants  made a new composition comprising an acyl amino alcohol and an intact engineered microbial cell or one or more components thereof, wherein the engineered intact microbial cell or one or more components thereof comprises one or more polypeptides, which collectively comprises: a fatty acid linkage domain comprising a condensation domain of a SrfA subunit of Bacillus subtilis's surfactin synthetase, a single peptide synthetase domain comprising an adenylation domain of a glycine module of Bacillus brevis’s gramicidin peptide synthetase, and one or more reductase polypeptides comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 1, and wherein the one or more reductase polypeptides are collectively capable of reducing an acyl amino acid to an acyl amino alcohol.  
 Prior arts neither teach nor suggest a  composition comprising an acyl amino alcohol and an intact engineered microbial cell or one or more components thereof, wherein the engineered intact microbial cell or one or more components thereof comprises one or more polypeptides, which collectively comprises: a fatty acid linkage domain comprising a condensation domain of a SrfA subunit of Bacillus subtilis's surfactin synthetase, a single peptide synthetase domain comprising an adenylation domain of a glycine module of Bacillus brevis’s gramicidin peptide synthetase, and one or more reductase 

 Thus claims 36, 43, 45-47, 49-52, 54-58 and 64-67 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652